UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – October 31, 2016 Item 1: Reports to Shareholders Annual Report | October 31, 2016 Vanguard International Value Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard International Value Fund returned –0.67% for the 12 months ended October 31, 2016. The fund trailed its benchmark’s 0.22% result but was ahead of the –1.61% average return of its peers. • The fund’s three advisors primarily invest in undervalued stocks from the developed markets of Europe and the Pacific region as well as emerging markets. • In Europe, the relative strength of the U.S. dollar against local currencies hurt returns, as did fallout from Britain’s Brexit vote. Results from the Pacific region were positive, boosted by a stronger yen against the dollar. Emerging-markets were the best-performing region within the benchmark. • In terms of relative performance, the fund’s stock selection within the financials sector was the top detractor. Stock selection was strongest within information technology and telecommunication services. • Over the past decade, the fund’s average annual return surpassed that of its benchmark and was a whisker ahead of its peer average. Total Returns: Fiscal Year Ended October 31, 2016 Total Returns Vanguard International Value Fund -0.67% MSCI All Country World Index ex USA 0.22 International Funds Average -1.61 International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Total Returns: Ten Years Ended October 31, 2016 Average Annual Return International Value Fund 1.31% Spliced International Index 0.46 International Funds Average 1.22 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.46% 1.37% The fund expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2016, the fund’s expense ratio was 0.43%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: International Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Over the three years ended August 31, 2016, investors poured more than $1 trillion into index funds. Indexing now accounts for nearly a third of all mutual fund assets—more than double what it did a decade ago and eight times its share two decades ago. 1 By contrast, active management’s commercial struggles have reflected its disappointing investment performance. Over the decade ended December 31, 2015, 82% of actively managed stock funds and 81% of active bond funds have either underperformed their benchmarks or shut down. This subpar performance has fueled the explosion of asset growth in indexing among individual, retirement, and nonprofit investors. So what might the trend mean for the future of actively managed funds? Our research and experience indicate that active management can survive—and even succeed—but only if it’s offered at much lower expense. High costs, which limit a manager’s ability to deliver benchmark-beating returns to clients, are the biggest reason why active has lagged. Industrywide as of December 31, 2015, the average expense ratio for all active stock funds is 1.14%, compared with 0.76% for stock index 1 Sources: Wall Street Journal; Morningstar, Inc.; and Investment Company Institute, 2016. 3 funds. And the expense advantage is even wider for bonds; the average expense ratio for an active bond fund is 0.93%, compared with 0.43% for bond index funds. But even these big differences understate the real gap. These days, it’s not hard to find an index fund that charges maybe 0.05% or 0.10%. So even if you have identified active managers who are skilled at selecting stocks and bonds, to match the return of a comparable (much cheaper) index fund would require significant outperformance. Think about it. Any fund that charges 1.00% in expenses—not even the high end of the range—will find it extraordinarily difficult to overcome the index fund’s head start. Active management also has taken a hit from a regulatory environment that has been favorable to low-cost strategies. The U.S. Department of Labor several years ago mandated greater disclosure of retirement plan fees. And its new fiduciary rule, which is set to take effect in April, requires financial advisors to demonstrate that their recommendations are aligned with their clients’ best interest. Both changes encourage the use of lower-cost investments, including index funds. The future of active management In light of all this, people have been asking me whether active management is “dead.” My response is both yes and no. High-cost active management is dead, and rightly so. It has never been a winning proposition Market Barometer Average Annual Total Returns Periods Ended October 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.26% 8.48% 13.51% Russell 2000 Index (Small-caps) 4.11 4.12 11.51 Russell 3000 Index (Broad U.S. market) 4.24 8.13 13.35 FTSE All-World ex US Index (International) 0.64 -0.94 4.09 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.37% 3.48% 2.90% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 4.06 4.89 4.34 Citigroup Three-Month U.S. Treasury Bill Index 0.22 0.07 0.07 CPI Consumer Price Index 1.64% 1.15% 1.32% 4 for investors. Low-cost active funds, though, can potentially play an important role for investors who seek to outperform the market. Paying less for your funds is the only sure-fire way to improve your odds of achieving success in active management. But even if you have found an active manager with low costs, the odds of outperforming the market are still long. You have to be able to identify talented stock and bond portfolio managers with long time horizons and clear investment strategies. Look for managers with consistent track records and the discipline to stick closely to their investment strategy. Know what you own and why Despite the well-deserved reputation of indexing and the challenges for active managers, there’s still a place for traditional active strategies that are low-cost, diversified, and highly disciplined, and are run by talented managers who focus on the long term. Vanguard has always applied these principles to our active strategies, and investors have benefited as a majority of our active funds outperformed their benchmarks and bested their peers’ average annual return over the ten years ended September 30, 2016. Worried about the election’s impact on your portfolio? The 2016 presidential election season was one of the most intense and unpredictable in U.S. history. In its aftermath, investors may be left with lingering questions about what the outcome will mean for their portfolios. The answer, based on Vanguard research into decades of historical data, is that presidential elections typically have no long-term effect on market performance. These findings hold true regardless of the market’s initial reaction. Whether there’s a swoon or bounce immediately after an election, investors shouldn’t extrapolate that performance to the long term. As you can see in the accompanying chart, data going back to 1853 show that stock market returns are virtually identical no matter which party controls the White House. Although headlines out of Washington at any given time may still cause concern, investors shouldn’t overreact to short-term events. Instead, it’s best to maintain a balanced and diversified portfolio and stay focused on your long-term goals. Average annual stock market returns based on party control of the White House (1853–2015) Sources: Global Financial Data, 1853–1926; Morningstar, Inc., and Ibbotson Associates thereafter through 2015. 5 But it’s crucial for investors to be patient. Even active managers with the best track records frequently underperform their benchmarks when their investment styles are out of favor. Such periods, though temporary, can persist. So it’s important when entrusting your assets to an active strategy to be in it for the long haul. Make sure you know what you’re buying and what the risks are. Active strategies are becoming more complex, so it’s important to clearly understand what the investments in your portfolio are designed to accomplish and why you want to hold them. Otherwise, you run the risk of selecting strategies that don’t fit your needs or objectives. Keeping these considerations in mind can potentially boost your chances of success in identifying active strategies that may be able to help you reach your goals. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer November 9, 2016 6 Advisors’ Report For the 12 months ended October 31, 2016, Vanguard International Value Fund returned –0.67%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on November 21, 2016. We congratulate Lazard Asset Management, which in July marked ten years as a manager of the fund. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 38 3,029 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 34 2,653 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. ARGA Investment Management, 26 2,038 The advisor believes that investors overreact to LP short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its valuation-focused process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based on the company’s long-term earnings power and dividend-paying capability. Cash Investments 2 153 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 7 Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director International equities were volatile but finished the period mostly flat, as investors decided that Britain’s Brexit vote to leave the European Union would help keep interest rates extraordinarily low and that moderate global economic growth would continue. China’s property and infrastructure rebound is helping emerging-market equities and bolstering commodity prices, while hints of wage inflation and fiscal spending on infrastructure further support market perceptions that inflation may be returning. U.S. economic data were broadly steady but were not seen as strong enough to induce monetary tightening until late in the year. Vanguard International Value Fund underperformed the MSCI All Country World Index ex USA for the 12 months. One of the largest detractors was stock selection in the health care sector. Shares of Novartis have struggled recently as its eye-care unit, Alcon, performed below expectations. Israeli pharmaceutical company Teva also fell amid concerns about the viability of its patents for the multiple sclerosis drug Copaxone, as well as weakening prices for generics. Also in health care, shares of British pharmaceutical company Shire fell only slightly in local terms, but more so for dollar-based investors because of weakness in the British pound. The fund’s overweighting of health care stocks also hurt relative returns, as the sector was hindered by the political focus on drug pricing during the U.S. election campaign. In the energy sector, stock selection and a below-benchmark weighting dampened relative returns. An allocation to Canadian oil sands producer Encana (which was sold during the period) declined as the price of oil fell, and the risks from its financially leveraged balance sheet increased. Lastly, an underweighting of the strongly performing materials sector detracted from relative returns. In contrast, stock selection in emerging markets helped relative results as shares of Taiwan Semiconductor rose amid strong demand for mobile phone chips. Shares of Telekomunikasi Indonesia, a mobile phone/ network operator, rose strongly; results showed continued growth in data revenues, driven by the shift from second-generation technology (2G) to 3G and 4G and by the company’s fiber broadband business. In Brazil, shares of insurance broker BB Seguridade, water utility SABESP, and for-profit education company Estacio all performed well on improving business conditions. Stock selection in telecommunication services also boosted relative returns; Japan’s KDDI rose as its average revenue per user increased with the bundling of fixed and mobile services. Lastly, a higher-than-benchmark allocation to the strongly performing information technology sector helped relative returns. 8 Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO Market levels remain broadly unchanged as global expansion stayed subdued. This slightly disguises the turbulent political backdrop of the United Kingdom’s vote to exit the European Union and the U.S. presidential election. We think the market focus is now likely to be on inflation rather than growth as the effect of lower oil prices is considered and headline inflation rises. This will inevitably concentrate the mind on valuation, so the premium paid for “safety” is extreme and likely to be eroded. The areas of the market we are focusing on are energy, health care, and banks, reflecting the negative sentiment surrounding each one. We continued to add to energy, seeing supply as the root cause of price weakness. We initially focused on companies whose assets would be attractive to their peers in a cost-cutting environment (for example, BG Group, which was acquired by Royal Dutch Shell). Total was subsequently added to the portfolio. The energy companies all helped performance for the period. The health care sector was affected by rhetoric in the U.S. presidential campaign, in which some notorious examples of price gouging were highlighted. These are not relevant, however, to European holdings such as Roche, AstraZeneca, Novartis, and the recently added Sanofi. Better drug pipelines are being ignored, and we believe that post-election, the underlying investment attractions will be better appreciated. Bank share prices have been affected by a macroeconomic environment of low interest rates, tighter regulation, and concern about growth. We believe that all three circumstances will soon reverse. With better growth and higher inflation, long-term rates are likely to creep up, helping banks’ net interest margins. Financial leverage in the banking industry is now the lowest in 35 years, suggesting that the retrenchment in banks should be coming to an end. Notwithstanding that, we still have a credit cycle to play out. The banks are the highest risk–reward component of the portfolio and one for which 2017 should prove supportive. Geographically, Japan still offers value, and holdings there provided reasonable returns. The exception was Toshiba, which we sold in light of its accounting scandal. On a more positive note, KDDI was sold after it appreciated strongly. We continue to anticipate adding to emerging-market exposure as opportunities present themselves. ARGA Investment Management, LP Portfolio Managers: A. Rama Krishna, CFA, Founder and Chief Investment Officer Steven Morrow, CFA, Director of Research International equity markets finished the period largely unchanged. Concerns early on about slowing Chinese and global growth 9 later reversed given stabilizing earnings forecasts, expansionary fiscal policy, and benign monetary policy in key economies. Amid these forces, ARGA’s portfolio performance was strong. Favorable results reflect disciplined adherence to ARGA’s valuation-driven process. ARGA seeks to generate superior long-term returns by investing in companies that trade at discounts to intrinsic values. Those discounts are frequently due to temporary stress—macroeconomic, industry-specific, or company-specific. Investor overreaction to such stress allows us to purchase solid companies at attractive valuations and profit when those valuations recover. Reflecting that philosophy, information technology holdings led the positive performance. Strong IT contributors included a Japanese online game company, a Korean technology conglomerate, and a Japanese technology and telecommunications company. Key reasons for valuation increases were company-specific. The common factor was that each stock was purchased at low valuation during a time of stress. As stressors receded, valuations recovered. New positions initiated during the period similarly reflected ARGA’s valuation approach. In particular, we found opportunity to significantly increase Japanese exposure. In the prior fiscal year, we profitably exited Japanese positions as the yen’s weakness and upward forecast revisions drove valuations higher. This year, the yen’s strength and concerns about earnings declines weighed on the overall Japanese equity market, hitting valuations of large international businesses especially hard. This allowed us to add several Japanese companies with world-class capabilities and strong corporate governance. Energy remains among the portfolio’s largest sector exposures. Industry fundamentals have progressed generally in line with ARGA’s expectations. U.S. shale production is on a downward trajectory, crude prices have partly recovered, and industry returns may have troughed. Although a recovery appears under way, industry conditions remain far from normal, suggesting more upside in many of our energy holdings. Adhering to our valuation approach, we funded expanded exposure to Japanese companies by reducing allocations to selected emerging-market and other companies whose share prices had risen. That allowed us to take profits to reinvest in more attractively valued companies. ARGA’s international portfolio remains well-positioned to take advantage of valuation opportunities. As company stresses recede and valuations recover over time, we expect holdings to generate strong future returns. 10 International Value Fund Fund Profile As of October 31, 2016 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 156 1,844 Median Market Cap $31.1B $29.6B Price/Earnings Ratio 23.2x 20.9x Price/Book Ratio 1.5x 1.6x Return on Equity 14.5% 14.9% Earnings Growth Rate 7.4% 6.9% Dividend Yield 2.9% 3.0% Turnover Rate 30% — Ticker Symbol VTRIX — Expense Ratio 1 0.46% — Short-Term Reserves 2.8% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 15.4% 11.5% Consumer Staples 9.0 10.4 Energy 10.1 6.8 Financials 19.4 22.5 Health Care 9.0 8.2 Industrials 13.3 11.7 Information Technology 10.5 9.5 Materials 3.1 7.7 Real Estate 2.0 3.4 Telecommunication Services 6.4 4.9 Utilities 1.8 3.4 Volatility Measures MSCI AC World Index ex USA R-Squared 0.95 Beta 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Novartis AG Pharmaceuticals 2.4% BP plc Integrated Oil & Gas 2.0 Royal Dutch Shell plc Integrated Oil & Gas 1.8 Japan Tobacco Inc. Tobacco 1.8 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors 1.7 BHP Billiton Diversified Metals & Mining 1.7 TOTAL SA Integrated Oil & Gas 1.6 Sumitomo Mitsui Financial Group Inc. Diversified Banks 1.6 SoftBank Group Corp. Wireless Telecommunication Services 1.5 Prudential plc Life & Health Insurance 1.4 Top Ten 17.5% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2016, the expense ratio was 0.43%. 11 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 19.3% 12.4% France 7.0 6.9 Germany 6.3 6.3 Switzerland 5.4 6.0 Netherlands 2.3 2.3 Spain 2.2 2.2 Belgium 1.5 0.9 Finland 1.3 0.7 Sweden 1.3 1.9 Other 2.4 3.7 Subtotal 49.0% 43.3% Pacific Japan 26.0% 17.2% Hong Kong 3.8 2.5 South Korea 3.5 3.4 Singapore 1.1 0.9 Australia 1.1 5.2 Subtotal 35.5% 29.2% Emerging Markets China 1.9% 6.2% Brazil 1.8 2.0 Taiwan 1.8 2.9 Turkey 1.2 0.3 Thailand 1.1 0.5 Other 3.0 8.1 Subtotal 10.8% 20.0% North America United States 2.5% 0.0% Canada 1.7 6.8 Subtotal 4.2% 6.8% Middle East Other 0.5% 0.7% 12 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2006, Through October 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment International Value Fund -0.67% 4.76% 1.31% $11,395 Spliced International Index 0.22 3.64 0.46 10,474 International Funds Average -1.61 4.75 1.22 11,286 MSCI All Country World Index ex USA 0.72 4.11 2.07 12,277 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 13 International Value Fund Fiscal-Year Total Returns (%): October 31, 2006, Through October 31, 2016 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 8.23% 7.29% 1.82% 14 International Value Fund Financial Statements Statement of Net Assets As of October 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares Common Stocks (95.8%) 1 Australia (0.7%) BHP Billiton Ltd. 3,083,505 53,872 Belgium (1.5%) * Anheuser-Busch InB. SA 777,419 89,225 * KBC Group NV 414,579 25,273 Brazil (1.8%) BB Seguridade Participacoes SA 5,707,500 57,468 Ambev SA 5,051,500 29,799 Cia de Saneamento Basico do Estado de Sao Paulo 2,769,900 29,244 Estacio Participacoes SA 3,897,800 22,603 Canada (1.6%) Canadian Natural Resources Ltd. 2,054,300 65,199 Canadian National Railway Co. (Toronto Shares) 590,600 37,128 Alimentation Couche-Tard Inc. Class B 490,400 24,635 China (1.8%) China Shenhua Energy Co. Ltd. 27,706,000 57,441 Tencent Holdings Ltd. 2,010,300 53,278 Lenovo Group Ltd. 50,174,000 32,140 Denmark (0.4%) Carlsberg A/S Class B 345,230 31,103 Finland (1.3%) Sampo Oyj Class A 1,183,062 54,201 Nokia Oyj 10,546,558 47,086 France (6.5%) TOTAL SA 2,683,778 128,567 BNP Paribas SA 1,340,391 77,721 Sanofi 802,224 62,428 * Valeo SA 836,113 48,248 Vinci SA 644,379 46,666 * ArcelorMittal 5,764,814 38,953 Capgemini SA 320,457 26,539 Vivendi SA 1,283,161 25,972 *,^ Vallourec SA 5,229,100 25,697 Natixis SA 3,876,987 19,616 Engie SA 965,914 13,930 Germany (5.9%) Siemens AG 636,268 72,292 Commerzbank AG 8,441,270 57,487 Muenchener Rueckversicherungs- Gesellschaft AG in Muenchen 249,902 48,521 E.ON SE 6,285,881 46,069 SAP SE 488,800 43,063 Bayer AG 433,237 43,016 Bayerische Motoren Werke AG 482,675 42,111 Continental AG 162,682 31,250 Fresenius Medical Care AG & Co. KGaA 323,687 26,366 Allianz SE 142,540 22,251 GEA Group AG 524,675 20,322 METRO AG 246,657 7,388 Hong Kong (3.7%) Galaxy Entertainment Group Ltd. 18,827,000 77,090 Swire Pacific Ltd. Class A 6,451,850 67,060 CK Hutchison Holdings Ltd. 5,040,692 62,243 15 International Value Fund Market Value • Shares Melco Crown Entertainment Ltd. ADR 1,917,100 32,092 Sands China Ltd. 6,414,400 27,837 Li & Fung Ltd. 38,162,000 18,759 * Esprit Holdings Ltd. 9,909,234 8,172 Indonesia (0.8%) Telekomunikasi Indonesia Persero Tbk PT ADR 2,016,138 65,504 Ireland (0.4%) * Ryanair Holdings plc ADR 434,764 32,647 Israel (0.5%) Teva Pharmaceutical Industries Ltd. ADR 829,745 35,463 Italy (0.8%) Eni SPA 3,020,882 43,840 Banca Mediolanum SPA 3,003,881 20,769 Japan (24.9%) Japan Tobacco Inc. 3,677,100 139,804 Sumitomo Mitsui Financial Group Inc. 3,655,600 126,746 SoftBank Group Corp. 1,876,400 118,178 Nippon Telegraph & Telephone Corp. 2,141,800 94,961 Toyota Motor Corp. 1,577,709 91,518 DeNA Co. Ltd. 2,726,500 87,717 Panasonic Corp. 8,435,300 87,017 Omron Corp. 2,189,200 84,023 East Japan Railway Co. 941,200 82,852 Daiwa House Industry Co. Ltd. 2,991,900 82,117 Hitachi Ltd. 15,389,000 82,037 Mitsubishi Corp. 3,537,200 76,987 Nidec Corp. 792,600 76,692 Hoya Corp. 1,810,300 75,533 Sumitomo Mitsui Trust Holdings Inc. 2,118,800 71,494 KDDI Corp. 2,243,200 68,178 Sumitomo Electric Industries Ltd. 4,439,000 65,580 Nomura Holdings Inc. 12,169,400 60,956 Takashimaya Co. Ltd. 7,429,000 60,591 Makita Corp. 855,700 59,163 Seven & i Holdings Co. Ltd. 964,883 40,274 Sony Corp. 1,252,800 39,486 Ryohin Keikaku Co. Ltd. 175,800 37,551 FANUC Corp. 189,800 34,750 Hino Motors Ltd. 2,775,100 30,249 Honda Motor Co. Ltd. 827,700 24,766 Daiwa Securities Group Inc.3,414,000 20,382 Yamato Kogyo Co. Ltd. 701,000 19,737 JFE Holdings Inc. 1,255,400 17,993 Netherlands (2.2%) ^ Unilever NV 1,239,351 51,837 Wolters Kluwer NV 1,233,206 47,688 * NXP Semiconductors NV 473,658 47,366 Aegon NV 5,169,405 22,363 Norway (0.7%) ^ Telenor ASA 2,227,587 35,429 TGS Nopec Geophysical Co. ASA 935,448 18,922 54,351 Other (0.4%) 2 Vanguard FTSE All-World ex-US ETF 718,406 32,084 Philippines (0.3%) Alliance Global Group Inc. 73,546,000 21,650 Russia (0.8%) Gazprom PJSC ADR (London Shares) 9,420,057 40,618 Mobile TeleSystems PJSC ADR 1,761,947 13,585 Lukoil PJSC ADR 149,537 7,274 Gazprom PJSC ADR 740,167 3,205 Singapore (1.1%) DBS Group Holdings Ltd. 4,835,600 52,122 Genting Singapore plc 58,872,000 31,503 South Africa (0.8%) Sanlam Ltd. 7,493,111 36,295 Mr Price Group Ltd. 1,380,497 15,727 Nampak Ltd. 9,853,912 13,742 65,764 South Korea (3.4%) SK Hynix Inc. 1,863,063 66,635 Samsung Electronics Co. Ltd. 37,929 54,251 E-MART Inc. 380,476 53,952 LG Electronics Inc. 864,991 36,059 Hana Financial Group Inc. 891,981 25,513 Shinhan Financial Group Co. Ltd. 561,096 21,464 Hyundai Home Shopping Network Corp. 125,479 12,440 16 International Value Fund Market Value • Shares Spain (2.1%) Telefonica SA 5,211,366 52,951 * Red Electrica Corp. SA 1,908,072 39,750 Banco Santander SA 7,922,700 38,822 Banco Bilbao Vizcaya Argentaria SA 4,117,859 29,643 Sweden (1.2%) Assa Abloy AB Class B 3,090,254 56,161 Swedbank AB Class A 1,689,041 39,522 Switzerland (5.2%) Novartis AG 2,669,637 189,458 Adecco Group AG 1,221,508 72,533 Roche Holding AG 307,687 70,670 Credit Suisse Group AG 2,335,156 32,582 Actelion Ltd. 149,781 21,643 Cie Financiere Richemont SA 323,196 20,778 GAM Holding AG 446,196 4,322 Taiwan (1.7%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,701,704 136,241 Thailand (1.0%) Bangkok Bank PCL 13,166,800 59,994 Kasikornbank PCL (Foreign) 4,356,000 21,382 Turkey (1.2%) Turkiye Halk Bankasi AS 13,351,080 40,604 * Turkcell Iletisim Hizmetleri AS 10,426,197 33,619 KOC Holding AS 5,015,921 20,922 95,145 United Kingdom (18.7%) Prudential plc 6,829,607 111,452 ^ Royal Dutch Shell plc Class A (Amsterdam Shares) 3,823,632 95,275 Carnival plc 1,779,082 85,811 BP plc ADR 2,279,257 81,028 British American Tobacco plc 1,372,639 78,670 AstraZeneca plc 1,396,938 78,222 BHP Billiton plc 5,065,747 76,174 BP plc 12,540,598 74,137 * Tesco plc 24,017,376 61,862 Compass Group plc 2,840,380 51,395 Royal Dutch Shell plc Class A 1,998,307 49,772 Unilever plc 1,183,517 49,411 Informa plc 5,692,553 46,833 Rolls-Royce Holdings plc 5,218,447 46,322 HSBC Holdings plc 5,877,471 44,264 Shire plc 776,498 43,843 RSA Insurance Group plc 6,378,697 43,067 Wolseley plc 819,801 42,523 WPP plc 1,715,616 37,251 RELX NV 2,085,040 37,218 3 Worldpay Group plc 9,722,829 33,791 * Royal Bank of Scotland Group plc 14,611,000 33,765 Mediclinic International plc (Johannesburg Shares) 2,825,842 31,334 London Stock Exchange Group plc 863,570 29,663 Barclays plc 11,845,257 27,443 Ashtead Group plc 1,548,480 24,128 * Standard Chartered plc 2,469,312 21,473 Associated British Foods plc 703,189 21,151 Petrofac Ltd. 1,590,239 15,662 Mediclinic International plc 29,915 330 United States (2.4%) Aon plc 463,655 51,387 * Michael Kors Holdings Ltd. 849,100 43,117 ^ Signet Jewelers Ltd. 433,760 35,247 * Weatherford International plc 12,813,002 61,759 Total Common Stocks (Cost $7,845,943) 7,541,077 17 International Value Fund Market Value • Shares Temporary Cash Investments (5.7%) 1 Money Market Fund (5.6%) Vanguard Market Liquidity Fund, 0.718% 4,386,458 438,690 Face Amount U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.340%, 11/16/16 6,000 5,999 Federal Home Loan Bank Discount Notes, 0.431%, 1/25/17 1,200 1,199 7 United States Treasury Bill, 0.325%–0.330%, 12/29/16 1,000 1,000 8 United States Treasury Bill, 0.287%, 1/5/17 2,000 1,999 7 United States Treasury Bill, 0.337%, 1/12/17 1,200 1,199 11,396 Total Temporary Cash Investments (Cost $450,081) Total Investments (101.5%) (Cost $8,296,024) Other Assets and Liabilities (-1.5%) Other Assets 8 56,306 Liabilities 5 (174,656) Net Assets (100%) Applicable to 243,747,483 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Amount Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 7,520,389 Affiliated Vanguard Funds 470,774 Total Investments in Securities 7,991,163 Investment in Vanguard 611 Receivables for Investment Securities Sold 14,198 Receivables for Accrued Income 29,138 Receivables for Capital Shares Issued 3,202 Other Assets 8 9,157 Total Assets Liabilities Payables for Investment Securities Purchased 36,273 Collateral for Securities on Loan 106,535 Payables to Investment Advisor 3,694 Payables for Capital Shares Redeemed 6,245 Payables to Vanguard 16,208 Other Liabilities 5,701 Total Liabilities Net Assets 18 International Value Fund At October 31, 2016, net assets consisted of: Amount Paid-in Capital 8,331,820 Undistributed Net Investment Income 139,918 Accumulated Net Realized Losses (292,383) Unrealized Appreciation (Depreciation) Investment Securities (304,861) Futures Contracts 2,586 Forward Currency Contracts (2,969) Foreign Currencies (1,298) Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $101,163,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.3% and 4.2% respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, the value of this security represented 0.4% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $106,535,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $7,198,000 have been segregated as initial margin for open futures contracts. 8 Securities with a value of $2,257,000 and cash of $270,000 have been segregated as collateral for open forward currency contracts.
